Title: From Robert Stewart to John Adams Smith, 15 November 1817
From: Stewart, Robert
To: Smith, John Adams


				
					
					Foreign Office November 15. 1817.
				
				The Undersigned, His Majesty’s Principal Secretary of State for Foreign Affairs, has received the Note which Mr. Smith, Chargé d’Affaires from The United States of America has addressed to him, expressing his earnest desire of manifesting, on the part of his Government, by his personal Attendance at the Funeral of Her late Royal Highness The Princess Charlotte Augusta, a sincere participation in the universal Affliction which has been produced by the unexpected and distressing demise of Her Royal Highness.—The Undersigned has not failed to lay Mr Smith’s Note before The Prince Regent, and is convinced that the Expressions of Sorrow and Condolence therein contained, on the part of the American Government, will be most grateful to His Royal Highness, but the Undersigned regrets that the Arrangements made for the Funeral are of so private a Nature, as not to admit of the Attendance of the Corps Diplomatique
				
					(signed) Castlereagh
				
				
			